Citation Nr: 1614348	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Chapter 33 educational benefits in excess of 48 months.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1997 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, finding that the Veteran had 2 months and 29 days of full-time Chapter 33 benefits remaining.  In June 2012, the Veteran disagreed with that finding as those benefits were not sufficient for her to complete her program of education and requested an extension of her Chapter 33 benefits.  In an August 2012 Statement of the Case, her request for an extension was denied because the Veteran had used a combined total of benefits leaving her only 2 months and 29 days left of the combined entitlement allotment of 48 months, and entitlement of education benefits cannot be extended beyond 48 months.  Thereafter, the Veteran timely perfected an appeal to the Board.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in December 2013.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran received the maximum aggregate period of 48 months of educational assistance under Chapters 30, 31 and 33.


CONCLUSION OF LAW

Entitlement to education benefits in excess of 48 months is not warranted.  38 U.S.C.A. § 3013, 3105, 3695 (West 2014); 38 C.F.R. § 21.70, 21.78, 21.4020, 21.7072, 21.9550 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran was discharged from service on November 1, 2004.  In August 2005, she was awarded education benefits under Chapter 30.  See August 30, 2005 Ch. 30 Education Award.  In addition, the record indicates she received Vocational Rehabilitation subsistence allowance benefits under Chapter 31 as early as January 2006.  See March 22, 2006 Notification letter.  

In May 2009, the Veteran applied for education benefits under Chapter 33, Post 9/11 GI Bill, electing to convert her Chapter 30 benefits effective August 1, 2009.  Her claim was approved and she was notified of this in a June 9, 2009 notification letter.  She was advised that she had remaining 12 months and 6 days of full time benefits.  The evidence at that time indicated that she had used 18 months and 19 days of Chapter 30 benefits and 17 months and 5 days of other benefits, presumably Chapter 31 benefits as this is the only other education benefits program the record indicates from which she received benefits.  The Veteran did not disagree with that calculation of her remaining benefits at that time.

Thereafter, VA paid for the Veteran's enrollment in three semesters of school.  Midway through her last semester, the Veteran dropped out as a result of personal and financial problems.  She requested and received a waiver of the resulting overpayment with VA due to those problems.  

Subsequently, in April 2012, she filed an application to restart her Chapter 33 benefits.  In a May 2012 notification letter, she was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill, and that she had 2 months and 29 days of full-time benefits remaining.  It is with this determination that the Veteran disagrees.


Laws and Regulations

Generally an individual entitled to basic educational assistance under Chapters 30 and 33 is entitled to 36 months of educational assistance benefits.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. §§ 21.7072, 21.9550(a).  Individuals entitled to vocational rehabilitation under Chapter 31 are entitled to 48 months of educational assistance unless the Secretary of VA determines, under certain circumstances, that an extension of such period is necessary to enable a veteran to achieve a vocational goal.  38 U.S.C.A. § 3105; 38 C.F.R. § 21.70 , 21.78.  

Although an individual may be entitled to benefits under various education programs, there is a limit, however, as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months. 38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.  These sections of the statutes and regulations furthermore provide specifically that no person may receive assistance under Chapter 31 in combination with assistance under any other enumerated educational programs in excess of 48 months unless the Secretary of VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of a rehabilitation program in the individual case. 38 U.S.C.A. § 3695(b); 38 C.F.R. § 21.4020(b).

Analysis

The facts do not appear to be in dispute.  Prior to converting to Chapter 33 benefits, the Veteran had used 18 months and 19 days of Chapter 30 benefits, which would normally have left her with 18 months and 11 days of Chapter 33 benefits to use.  However, the Veteran also previously used 17 months and 5 days of Chapter 31 benefits.  Consequently, the Veteran only had available an aggregate total of 12 months and 6 days of full time benefits remaining in August 1, 2009 when she converted to Chapter 33.  

Of those 12 months and 6 days, the Veteran used three semesters of benefits between August 2009 and May 2010 leaving 2 months and 29 days.  The Board notes the record shows that the Veteran used these remaining benefits in August 2012 thereby exhausting her 48 months of education benefits.

The Veteran does not dispute that she has not used the 48 months of benefits, but rather seeks an extension of her benefits to complete her program of education because, in moving to Texas, her education is not sufficient to permit her to become a Certified Public Accountant as the Texas Board of Accountancy requires a certain number of classroom credits be in-person and most of her credits are online.  Thus she has to continue her education in order to obtain the necessary in-person credits to meet Texas' requirements to be certified.

The Board is sympathetic to the Veteran and the fact that it appears that her move to Texas caused an unexpected extension of her program of education in order for her to be able to follow her chosen career.  The law, however, is clear and it prohibits the Veteran from entitlement to a total aggregate of educational assistance under two or more programs, including Chapters 30, 31 and 33, in excess of 48 months unless otherwise permitted by some exception.  

The law only provides the possibility of an extension if the Veteran was receiving Chapter 31 benefits, which she was not in this case.  To that extent, the Board notes the argument made by the Veteran's representative at the December 2013 hearing that the Veteran should be awarded such an extension under Chapter 31.  The Board finds that argument is not prevailing because it fails to address the issue before the Board, which is whether an extension of benefits can be awarded under Chapter 33.  The Veteran was not receiving benefits under Chapter 31 and had not filed for benefits under Chapter 31 at the time this appeal was initiated or any time since then.  Consequently, the Board has no jurisdiction to consider whether the Veteran would be entitled to an extension of education benefits beyond 48 months under Chapter 31.  

The Board is bound by the laws and regulations applicable to the benefit sought. See 38 C.F.R. § 19.5.  It has no discretion in cases such as this.  The Veteran's appeal must, therefore, be denied. 

In reaching this decision, the Board is aware of VA's notice and duty to assist obligations with respect veteran's applying for VA benefits.  First, VA has a duty to notify the claimant and his/her representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 , 5103. Second, VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A . 

However, these provisions are inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held these provisions are not applicable to certain cases, as where the matter at issue was not found in Chapter 51, of Title 38, United States Code.  Here as well, the benefit at issue is not found in Chapter 51, rather, it is found in Chapter 30, 31 and 33. 

Furthermore, in the present case, since the underlying facts are not in dispute, and as discussed above, the law as applied to those facts requires the result reached in this decision, the requirement for strict compliance with the notice and duty to assist provisions is removed.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to additional Chapter 33 educational benefits in excess of 48 months is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


